Title: To John Adams from Benjamin Franklin, 23 November 1781
From: Franklin, Benjamin
To: Adams, John



Passy, Nov. 23. 1781
Sir

I congratulate your Excellency on the late great Event.
I received yours of the 12th. I wrote my Mind fully on the Subject of the Goods in mine to you by Mr. Fox, which I suppose must have come to your hands soon after that Date. Gillon wrote to me that Mr. Searle and Jackson were gone to France.1 As it is so long since, and they are not arrived, I suppose it may be true that they are gone to america. I expect the Consul, Mr. Barclay, here in a few Days. If you think his assistance relating to that Matter may be of Use, I will  propose his Proceeding to Holland. I can only repeat that if I have any Authority over those Goods, I transfer it all to you.

With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin

